UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4904


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TAVARIS DELINO BATTLE, a/k/a Skeeter,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever III,
Chief District Judge. (5:13-cr-00237-D-1)


Submitted:   May 21, 2015                  Decided:   May 29, 2015


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


John Keating Wiles, CHESHIRE PARKER SCHNEIDER & BRYAN, PLLC,
Raleigh, North Carolina, for Appellant. Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tavaris         Battle       pled    guilty,       pursuant          to    a    written     plea

agreement,         to       conspiring      to    distribute          and       possess     with     the

intent      to    distribute          280    grams       or    more    of       cocaine      base,    in

violation of 21 U.S.C. §§ 841(b)(1)(A), 846 (2012), and using

and    carrying         a     firearm      in    furtherance          of    a    drug-trafficking

crime       and    aiding       and     abetting,         in    violation             of   18   U.S.C.

§§ 924(c)(1)(A)(iii), 2 (2012).                         The court ultimately sentenced

Battle to life imprisonment.                        Battle’s counsel filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that     there          are     no    meritorious             grounds        for       appeal,       but

questioning whether the district court imposed an unreasonable

sentence.         Battle filed a pro se supplemental brief, asserting

that his guilty plea was involuntary and he suffered ineffective

assistance of counsel.

       The Government has moved to dismiss the appeal, contending

that Battle waived his right to appeal in his plea agreement.

We grant the motion in part and dismiss the appeal in part.                                           As

to those claims beyond the scope of the waiver, we affirm.

       We     review          Battle’s          claim    that     his        guilty         plea     was

involuntary for plain error because he did not move to withdraw

his    guilty          plea    in    the    district          court.         United        States     v.

Bradley,         455 F.3d 453,       461-62       (4th    Cir.       2006).          Under   that

standard, Battle must demonstrate that an error (1) occurred,

                                                    2
(2) was plain, and (3) affected his substantial rights.                                      United

States v. Olano, 507 U.S. 725, 732 (1993).                                Even then, we may

exercise       our     discretion         to    correct          the     error       only    if    it

“seriously affects the fairness, integrity, or public reputation

of judicial proceedings.”                      Id. (internal quotation marks and

brackets omitted).

       “In order for a guilty plea to be valid, the Constitution

imposes the minimum requirement that the plea be the voluntary

expression of the defendant’s own choice.”                                   United States v.

Moussaoui, 591 F.3d 263, 278 (4th Cir. 2010) (internal quotation

marks and brackets omitted).                   It “must also be entered knowingly

and    intelligently,         with       sufficient        awareness          of    the     relevant

circumstances and likely consequences.”                           Id.; see Fed. R. Crim.

P.    11.      Ultimately,         a    guilty       plea’s      validity          rests    on    “the

totality     of      the    circumstances         surrounding            [it],      granting       the

defendant’s          solemn       declaration         of        guilt    a     presumption         of

truthfulness.”          Walton v. Angelone, 321 F.3d 442, 462 (4th Cir.

2003) (internal citation omitted).

       After      reviewing        the    record,          we    conclude          that     Battle’s

guilty plea was valid.                  The district court fully complied with

Rule    11   in      accepting         Battle’s      guilty       plea       after    a     thorough

hearing.          In       sum,    Battle’s          guilty       plea       was     knowing      and

voluntary, and, consequently, final and binding.                                      See United

States v. Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992) (en banc).

                                                 3
      Next,      in    determining      whether          Battle       validly    waived        his

right    to    appeal,    our    review       is    de    novo.         United     States       v.

Copeland, 707 F.3d 522, 528 (4th Cir. 2013).                              A defendant may

waive his appellate rights, and we “will enforce the waiver if

it is valid and the issue appealed is within the scope of the

waiver.”       United States v. Davis, 689 F.3d 349, 355 (4th Cir.

2012).        “Generally, if a district court questions a defendant

regarding      the     waiver    of    appellate         rights       during    the     Rule    11

colloquy and the record indicates that the defendant understood

the   full     significance       of    the    waiver,          the    waiver     is    valid.”

United States v. Thornsbury, 670 F.3d 532, 537 (4th Cir. 2012).

      Here,      the    record    establishes            that    Battle        knowingly       and

intelligently         waived    his    right       to    appeal.         During        the   plea

colloquy, Battle specifically affirmed that he waived his right

to appeal after a lengthy discussion about the waiver with the

district court.          That being said, a valid waiver only precludes

appeal of those issues within the scope of the waiver, subject

to exceptions not relevant here.                        Id. at 539.        Here, Battle’s

challenge to his sentence falls within the scope of his waiver,

while      his        ineffective        assistance             claim      survives            it.

      Ineffective assistance claims, however, are not generally

addressed on direct appeal, unless an attorney’s ineffectiveness

conclusively appears on the face of the record.                                United States

v. Benton, 523 F.3d 424, 435 (4th Cir. 2008).                                  Instead, such

                                              4
claims      should    be    raised     in    a       motion    brought       pursuant     to     28

U.S.C. § 2255 (2012), in order to permit sufficient development

of the record.         United States v. Baptiste, 596 F.3d 214, 216 n.1

(4th    Cir.    2010).          Because      the      record       does     not    conclusively

establish       ineffective       assistance           of     counsel,       Battle’s       claim

should be raised, if at all, in a § 2255 motion.

       In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                                       To

the    extent    Battle’s       and    his    counsel’s            claims    are    within     the

scope of his valid appellate waiver, we grant the Government’s

motion to dismiss his appeal.                    We otherwise affirm the district

court’s      judgment.          This    court         requires       that    counsel      inform

Battle, in writing, of his right to petition the Supreme Court

of the United States for further review.                                 If Battle requests

that    a   petition       be   filed,      but       counsel      believes       that    such    a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                                  Counsel’s motion

must    state    that       a   copy   thereof         was     served       on    Battle.        We

dispense       with    oral      argument          because         the    facts     and     legal

contentions      are       adequately       presented         in    the     materials     before

this court and argument would not aid the decisional process.



                                                                          DISMISSED IN PART;
                                                                            AFFIRMED IN PART


                                                 5